Title: To Thomas Jefferson from Francois de Navoni, 6 July 1806
From: Navoni, Francois de
To: Jefferson, Thomas


                        
                            Excellençe
                            
                            Cagliari en sardaigne le 6. juillet 1806.
                        
                        Par mon juste devoir, et le meme Caractere que glorieusemt. j’ai deservir la Puissante Nation comme par mes
                            diverses lettres très humblement j’ai reppresenté, m’anime par la presente de renouveler mes devoirs à V.C. lui confirmant
                            tout ce que fidelement je lui ai reppresenté, comme aussi de lui participer que envûe de mes empressements pour favoriser
                            la Nation, que le Commerce je me suis appliqué de faire connoitre aux Capitaines Americains la très bonne qualité de notre
                            Sel et sou prix honnete a preference des autres endroits vu il-y-a des Salines, en vûe de quoi, quelques Maitres de Navires
                            venant de Livourne ont deja chargé pour l’Amerique, et je continue toujours ma correspondence vis-a vis des Consuls
                            destinés dans la Mediterannie pour faciliter près des Capitaines un tel commerce de Sel; comme par la même date j’ai fait
                            mon rapport à Monsr. Madisson Secretaire d’Etàt.
                        De même j’ai procuré toutes les occasions qui se sont presentées de recevoir avec empressement Messieurs les
                            Commandts. des fregates, et Bricks de l’Etat, que certainement ont eté bien satisfaits, et contents, que a l’ocasion, en
                            peut donner des informations Monsr. le Commoder Maurice Morris comme
                            autre fois j’ai reppresenté a V. Exce.
                        Le tout m’anime à esperer de sa Clemence, que du Puissant Gouvernement de meriter les Patentes de ma confirme
                            d’Agent comme a voulu me distinguer le dit Monsr. Morris, et sera pour moi une grace très singuliere, et Je m’engagerai de
                            plus au service.
                        Pour ne point l’ennuyer je ne detaille de plus, je me rapporte a tout çe qui j’ecris au dit Monsieur
                            Madisson; desirant maintenant ses ordres et precieux Commendements, avec toute la veneration et obbeissençe je m’humilie.
                            De Votre Excellençe Le Trés Humble Le Trés obbeist & Trés Soummis Servitour
                        
                            Comt François Navoni Agent
                            Wasingthon
                        
                    